Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (USPN 20190166141A1).
As per claim 1, Xu et al. discloses an anomaly pattern detection system comprising an anomaly detection device connected to one or more servers (paragraph 0021 – one or more automation detection computing device/s 112 and connected to client computing device/s 120 and website computing device/s 130), wherein the anomaly detection device comprises an anomaly detection circuit configured to learn first input data including a normal pattern and an anomaly pattern that is not distinguished from the normal pattern by considering all of the first input data as normal patterns (paragraph 0026 – model generation module 118 generates one or more behavior models 116 and 0075,0079 – one or more machine learning techniques are used to generate one or more behavior models for detection of malicious activity and unsupervised learning is presented with unlabeled data such as normal or anomaly and paragraph 0172 – discloses training a behavior model with behavior data), 
generate a learning model expressing the normal pattern (0075,0079 – one or more machine learning techniques are used to generate one or more behavior models for detection of malicious activity and unsupervised learning is presented with unlabeled data such as normal or anomaly and paragraph 0172 – discloses training a behavior model with behavior data), and 
measure similarity between second input data to be inferred and an inference result of the second input data to detect an anomaly pattern from the second input data based on the learning model (paragraphs 0173 - 0174 – receives data described a particular request from a particular client device to a server system hosting a website and performing anomaly detection and paragraph 0155 – 0157 – anomaly detection is determined by the distance to determine the degree of deviation).  

As per claim 3, Xu et al. discloses wherein the anomaly detection circuit comprises: an encoder configured to extract feature data from the first input data or the second input data (paragraph 0145 – automated feature extraction and paragraph 0149 – encoder); and a decoder configured to generate output data by decoding the first input data or the second input data based on the extracted feature data (paragraph 0145 – automated feature extraction and paragraph 0149 – encoder).  

As per claim 5, Xu et al. discloses wherein the anomaly detection circuit comprises an auto-encoder configured to generate the learning model by modeling the first input data (paragraph 0149 – generate an autoencoder as a behavioral model).  
As per claim 6, Xu et al. discloses wherein the anomaly detection device is connected to the one or more servers through a communication network (paragraph 0021 – one or more automation detection computing device/s 112 and connected to client computing device/s 120 and website computing device/s 130 and communicatively coupled over one or more networks).  
As per claim 7, Xu et al. discloses wherein the anomaly detection device is installed in each of the one or more servers (paragraph 0021 - Alternatively and/or in addition, two or more components, such as a website computing device 130 and an automation detection computing device 112, may be implemented on the same computing device).  
As per claim 8, Xu et al. discloses wherein the anomaly detection device is implemented as an application program to be executed in each of the one or more servers, and stored in a storage medium (paragraph 0171 – process for detection of malicious action is performed by one or more computing devices and or processes thereof and paragraph 0186 - Execution of the sequences of instructions contained in main memory 506 causes processor/s 504 to perform the process steps described herein).  
As per claim 9, Xu et al. discloses an anomaly pattern detection method of an anomaly detection device which is connected to one or more servers (paragraph 0021 – one or more automation detection computing device/s 112 and connected to client computing device/s 120 and website computing device/s 130), the anomaly pattern detection method comprising the steps of: learning, by the anomaly detection device, first input data including a normal pattern and an anomaly pattern that is not distinguished from the normal pattern by considering all of the first input data as normal patterns (paragraph 0026 – model generation module 118 generates one or more behavior models 116 and 0075,0079 – one or more machine learning techniques are used to generate one or more behavior models for detection of malicious activity and unsupervised learning is presented with unlabeled data such as normal or anomaly and paragraph 0172 – discloses training a behavior model with behavior data); 
generating, by the anomaly detection device, a learning model expressing the normal pattern (0075,0079 – one or more machine learning techniques are used to generate one or more behavior models for detection of malicious activity and unsupervised learning is presented with unlabeled data such as normal or anomaly and paragraph 0172 – discloses training a behavior model with behavior data), and 
measuring, by the anomaly detection device, similarity between second input data to be inferred and an inference result of the second input data to detect an anomaly pattern from the second input data based on the learning model (paragraphs 0173 - 0174 – receives data described a particular request from a particular client device to a server system hosting a website and performing anomaly detection and paragraph 0155 – 0157 – anomaly detection is determined by the distance to determine the degree of deviation). 
As per claim 12, Xu et al. discloses wherein the first input data is learned by an auto-encoder configured to generate the learning model by modeling the first input data (paragraph 0149 – generate an autoencoder as a behavioral model).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims disclose the limitation ‘anomaly detection circuit’. The Examiner is unclear as to what exactly is being claimed. There is a ‘anomaly detection device’ disclosed in the claim and in the specification. So is this a reference to ‘anomaly detection device’ or should ‘anomaly detection circuit’ be ‘anomaly detector circuit’. Please clarify.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 discloses the limitations ‘first input data…to generate output data approximate to the first input data’ and ‘comparing second input data and the output data…to generate the output data’. The Examiner believes ‘first input data…to generate output data approximate to the first input data’ should be: ‘first input data…to generate first output data approximate to the first input data’. The Examiner believes ‘comparing second input data and the output data…to generate the output data’ should be: ‘comparing second input data and the second output data…to generate the second output data’ .  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 discloses the limitation ‘second input data and the output data’. The Examiner believes ‘second input data and the output data’ should be: ‘second input data and the second output data’. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 discloses the limitations ‘the first input data…generate output data’ and ‘comparing the second input data and the output data’. The Examiner believes ‘the first input data…generate output data’ should be: ‘the first input data…generate first output data’. The Examiner believes ‘comparing the second input data and the output data’ should be: ‘comparing the second input data and the second output data’. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 discloses the limitation ‘the second input data and the output data’. The Examiner believes ‘the second input data and the output data’ should be: ‘the second input data and the second output data’. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘anomaly detection device’ in claims 1,6,7,8,9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new reference has been found to reject claims as well as other rejections and objections. Please see above..

Conclusion
Claims 10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no prior art rejection for claims 2,4.
The closest prior art is 20200210849 - An autoencoder is trained using the plurality of legitimate transactions to generate a trained autoencoder capable of measuring a given transaction for similarity to the plurality of legitimate transactions. A first reconstructed transaction is generated by the trained autoencoder using a first transaction. The first transaction is determined to be anomalous based on a reconstruction difference between the first transaction and the first reconstructed transaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113